      Case 6:20-cr-06034-CJS-MWP Document 58 Filed 09/29/20 Page 1 of 3



UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_____________________________________

UNITED STATES OF AMERICA,

              v.                                                   Case # 20-CR-6034(CJS)

QUONDALL DAVIS a/k/a Hotdog,

                  Defendant.
_____________________________________


                        PRELIMINARY ORDER OF FORFEITURE


       WHEREAS, on September 15, 2020, the defendant, QUONDALL DAVIS a/k/a

Hotdog, pled guilty to a one-count Indictment (docket No. 20-CR-6034) that charged him

with sex trafficking of a minor in violation of Title 18, United States Code, Sections 1591(a)(1)

and 1591(b)(2), and,

       WHEREAS, based upon the defendant=s conviction on Count 1, and from his

admission to the forfeiture allegation contained in the Information, the government has

established the requisite nexus between the property and the offense committed by the

defendant and therefore the following property is subject to forfeiture:


                   a.   One Black ZTE cellular telephone seized from the defendant’s person.


       NOW THEREFORE, pursuant to Federal Rule of Criminal Procedure 32.2(b)(2),

Title 18, United States Code, Section 1594(d), and the incorporated procedures of Title 21,

United States Code, Section 853, it is hereby;

       ORDERED, ADJUDGED, and DECREED that pursuant to Title 21, United States

Code, Section 853(c) and (e) through (p), the above listed property and/or any interest therein
      Case 6:20-cr-06034-CJS-MWP Document 58 Filed 09/29/20 Page 2 of 3



is hereby condemned and forfeited to the United States of America and shall be disposed of

according to law; and it is further



       ORDERED, ADJUDGED, and DECREED that this Order shall serve as a judgment

in favor of the United States of America regarding any and all of the defendant’s right, title,

and interest in the above described property.        The property is hereby condemned and

forfeited to the United States of America and shall be disposed of according to law, and the

United States of America shall seize the aforementioned property, to protect the interests of

the Government in the property ordered forfeited by providing a copy of this Order to any

person or entity which has possession of, or jurisdiction over the forfeited interests, and by

taking all steps necessary and appropriate to protect the interests of the United States of

America, including the taking of actual possession of the property; and it is further

       ORDERED, ADJUDGED and DECREED that pursuant to Title 21, United States

Code, Section 853(h), following the seizure of the property ordered forfeited, the Attorney

General shall direct the disposition of the property making due provision for the rights of any

innocent persons; and it is further

       ORDERED, ADJUDGED, and DECREED that pursuant to Title 21, United States

Code, Section 853(n)(1), the United States shall publish notice of this Order and of its intent

to dispose of the property in such manner as the Attorney General may direct, and provide

notice that any person, other than the defendant, having or claiming a legal interest in the

above forfeited property must file a petition with the court within thirty (30) days of the final

publication of notice, or of receipt of actual notice, whichever is earlier.




                                                2
       Case 6:20-cr-06034-CJS-MWP Document 58 Filed 09/29/20 Page 3 of 3



        This notice shall state that the petition shall be for request of a hearing to adjudicate

the validity of the petitioner's alleged interest in the property, shall be signed by the petitioner

under penalty of perjury, and shall set forth the nature and extent of the petitioner's right, title

or interest in the forfeited property, and any additional facts supporting the petitioner's claim

and the relief sought.

        The United States may also, to the extent practicable, provide direct written notice to

any person known to have alleged an interest in any of the property that is the subject of the

Order of Forfeiture, as a substitute for published notice as to those persons so notified, and it

is further,

        ORDERED, ADJUDGED, AND DECREED, that in the event that a Final Order of

Forfeiture is issued concerning the subject property, the United States Marshal Service and/or

any other duly authorized federal agency shall dispose of the forfeited property according to

law. The United States Marshal Service shall be reimbursed for all costs incurred arising

from the seizure and custody of said property. All remaining funds shall be deposited with

United States Department of Justice Asset Forfeiture Fund; and it is further,

        ORDERED, ADJUDGED, AND DECREED, that upon adjudication of all third-

party interests, this Court will enter a Final Order of Forfeiture pursuant to Title 18, United

States Code, Section 1594(d).



Dated: September 29, 2020, Rochester, New York.




                                              /s/ Charles J. Siragusa
                                              HON. CHARLES J. SIRAGUSA
                                              UNITED STATES DISTRICT JUDGE



                                                 3
